DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doris, US 2017/0054002.
  	Regarding Claim 14, Doris teaches a method, comprising: 
forming a gate structure 802 on fin structures 702 disposed on a substrate 402; 
forming an opening 1202 in the gate structure to divide the gate structure into a first section and a second section, wherein the first and second sections are spaced apart by the opening 1202 (Fig. 12); and 
forming a fill structure 1302 in the opening, wherein forming the fill structure comprises: 
depositing a silicon nitride liner 1802 in the opening to cover sidewall surfaces of the opening; and 
depositing a silicon oxide fill layer 1302 on the silicon nitride liner 1802, the silicon oxide fill layer having a substantially constant width with references to Figs. 8 – 13 and 18 in paragraphs 47 – 55.
Regarding Claim 21, Doris teaches these limitations as were described earlier in rejecting Claim 14. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 15 – 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doris, US 2017/0054002.
	Regarding Claim 15, Doris teaches depositing the silicon nitride liner comprises depositing the silicon nitride liner in paragraph 56, but fails to teach conformal deposition so that a thickness ratio between the silicon nitride liner and the silicon oxide ranges between about 1:5 and about 1:9.  
However, given the substantial teaching of Doris, it would have been obvious to one with ordinary skill in the art at the time of the invention to apply conformal deposition for thinner liner layer and judiciously adjust and control the thickness parameters during the formation of the isolation structure through routine experimentation and optimization to achieve optimum benefits for the prevention of diffusion of materials from the conductive gate fill to the ILD layer (see paragraph 95) (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 16, Doris fails to teach a plasma-assisted process at a deposition rate that is adjustable by a plasma power of the plasma-assisted process.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to adjust the deposition rate by adjusting the plasma power of the plasma-assisted process for the benefit of performing the deposition with just one variable for compositional control of the deposition.
	Regarding Claim 17, Doris teaches depositing the silicon oxide comprises filling the opening with the silicon oxide in paragraph 52.  
	Regarding Claim 20, Doris fails to teach wherein forming the opening comprises forming an opening with sidewalls having a negative slope along a plane parallel to the width of the gate structure.  
However, given the substantial teaching of Li, it would have been obvious to one with ordinary skill in the art at the time of the invention that a negative slope of the sidewall may be formed due to the etching technique such as plasma dry etching used in forming the trench in a metallic gate line with multiple layers.
Claims 18, 19 and 22 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doris, US 2017/0054002 in view of Jeon, US 2019/0378903.
	Regarding Claims 18 and 19, Doris fails to teach depositing the silicon oxide comprises forming an air-gap in the silicon oxide, wherein forming the air-gap comprises adjusting a deposition rate of the silicon oxide.
	Jeon teaches depositing the silicon oxide comprises forming an air-gap 180 in the silicon oxide 172 with references to Figs. 28 – 32 in paragraphs wherein forming the air-gap comprises adjusting a deposition rate of the silicon oxide in paragraphs 81 – 90 for the benefit of reducing capacitance and improve insulation effects in paragraphs 88 and 99.
	Therefore, given the substantial teaching of Doris in view of Jeon, it would have been obvious to one with ordinary skill in the art at the time of the invention to deposit the silicon oxide that comprises forming an air-gap in the silicon oxide, wherein forming the air-gap comprises adjusting a deposition rate of the silicon oxide for the benefit of reducing capacitance and improve insulation effects as taught by Jeon in paragraphs 88 and 99.
	Regarding Claim 22, Doris teaches replaceable gate structure that is finally replaced with metal gate, but fails to teach the gate structure is a metal gate structure.
	Jeon teaches a metal gate structure that is cut between adjacent finFET and then filled with dielectric layers and air gap with reference to Fig. 6 in paragraphs 26 – 29 for the benefit of decreasing the capacitance due to the gate isolation layer in paragraph 2.
	Therefore, given the substantial teaching of Doris in view of Jeon, it would have been obvious to one with ordinary skill in the art at the time of the invention to start with a metal gate structure for the benefit of decreasing the capacitance due to the gate isolation layer as taught by Jeon in paragraph 2.
	Regarding Claims 23 and 24, Doris teaches these limitations as was described earlier in rejecting Claims 14 and 17.
	Regarding Claim 25, the limitation was described earlier in rejecting Claim 18.
	Regarding Claim 26, Doris fails to teach planarizing a surface of the insulating material using a chemical mechanical polishing (CMP) process with reference to Fig. 18 in paragraph 56.
However, given the substantial teaching of Doris in view of Jeon, it would have been obvious to one with ordinary skill in the art at the time of the invention to planarize a surface of the insulating material using a chemical mechanical polishing (CMP) process as shown in Fig. 18 of Doris.
	Regarding Claim 27, Jeon teaches forming the air gap occurs below a top surface of the gate structure to prevent exposure of the air gap during the CMP process with reference to Fig. 5 n paragraph 43. 
	Regarding Claims 28 and 29, Doris in view of Jeon teaches the limitations as were described earlier in rejecting Claims 14 and 21 – 23. 
	Regarding Claim 30, Doris in view of Jeon teaches the limitations as were described earlier in rejecting Claims 14 and 18.
	Regarding Claim 31, Doris in view of Jeon teaches wherein depositing the multi-layer dielectric stack comprises conformally depositing the multi-layer dielectric to facilitate the formation of the air gap with references to Figs. 5 – 8 in paragraphs 42 – 49.  
Regarding Claim 32, Doris in view of Jeon fails to teach wherein forming the air gap comprises reducing an effective dielectric constant of the multi-layer dielectric stack to less than about 3.9.  
However, given the substantial teaching of Doris in view of Jeon, it would have been obvious to one with ordinary skill in the art at the time of the invention to reduce an effective dielectric constant of the multi-layer dielectric stack to less than about 3.9 for the benefit of reducing capacitance and improve insulation effects as taught by Jeon in paragraphs 88 and 99.
Regarding Claim 33, Doris in view of Jeon teaches cutting the metal gate structure comprises forming a plurality of metal gates that are protected, by the cuts, from oxygen diffusion due to the formation of silicon nitride liner which is known to inhibit oxygen diffusion. Atty. Dkt. No. P20192364US00/4630.2780000  

Response to Arguments
Applicant’s arguments, see pages 5 – 7, filed August 13, 2021, with respect to the rejection(s) of claim(s) 14 – 33 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        September 2, 2021